Exhibit 10.2
INCREMENTAL AMENDMENT AND JOINDER AGREEMENT
INCREMENTAL AMENDMENT AND JOINDER AGREEMENT (this “Agreement”) dated as of
July 30, 2010 relating to the Credit Agreement dated as of May 25, 2007 (as
heretofore amended or modified, the “Credit Agreement”) among VERINT SYSTEMS
INC. (the “Borrower”), the LENDERS from time to time party thereto and CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH (formerly known as Credit Suisse, Cayman
Islands Branch), as Administrative Agent (the “Administrative Agent”).
RECITALS:
WHEREAS, the Borrower has, by notice to the Administrative Agent dated July 29,
2010 delivered pursuant to Section 2.24 of the Credit Agreement (the “Notice”)
(a copy of which notice is attached as Exhibit A hereto), requested an increase
in the amount of the Revolving Credit Commitments from $15,000,000 to
$75,000,000 (the “Revolving Credit Commitment Increase”).
WHEREAS, each financial institution identified on the signature pages hereto as
an “Additional Lender” (each, an “Additional Lender”) has agreed severally, on
the terms and conditions set forth herein and in the Credit Agreement, to
provide a portion of the Revolving Credit Commitment Increase and to become, if
not already, a Revolving Credit Lender for all purposes under the Credit
Agreement.
WHEREAS, after giving effect to the Revolving Credit Commitment Increase, the
Revolving Credit Lenders and the Revolving Credit Commitments shall be as set
forth on Annex A hereto.
The parties hereto therefore agree as follows:
SECTION 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Agreement becomes effective,
refer to the Credit Agreement as amended hereby.
SECTION 2. Revolving Credit Commitment Increase. (a) Each Additional Lender
shall, with effect from the Incremental Facility Closing Date (as defined
below), become, if not already, a party to the Credit Agreement as a Revolving
Credit Lender with a Revolving Credit Commitment set forth opposite such
Additional Lender’s name on Annex A hereto (as such Revolving Credit Commitment
may thereafter be changed from time to time pursuant to the terms of the Credit
Agreement). Each Additional Lender shall, with effect from the Incremental
Facility Closing Date, have the rights and obligations of a Revolving Credit
Lender under the Credit Agreement and the other Loan Documents.
(b) The last sentence of the definition of “Revolving Credit Commitment” is
amended and restated in its entirety to read as follows:
The aggregate amount of the Revolving Credit Commitments as of July 29, 2010 is
$75,000,000.

 

 



--------------------------------------------------------------------------------



 



(c) Annex A hereto sets forth each Revolving Credit Lender, and the Revolving
Credit Commitment of each Revolving Credit Lender, after giving effect to the
Revolving Credit Commitment Increase. The Revolving Credit Commitments of each
Revolving Credit Lender are several and not joint.
(d) Annex A attached to the Credit Agreement is deleted and replaced with Annex
A hereto.
SECTION 3. Representations of the Borrower. The Borrower represents and warrants
that:
(a) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents is true and correct in all material respects on
and as of the date of the Notice and on and as of the Incremental Facility
Closing Date after giving effect hereto as if made on and as of such date
(except to the extent such representations and warranties are specifically made
as of a particular date, in which case such representations and warranties are
true and correct as of such date);
(b) no Default or Event of Default was continuing on the date of the Notice and
no Default or Event of Default has occurred and is continuing on and as of the
Incremental Facility Closing Date after giving effect hereto and to any
extension of credit requested to be made on the Incremental Facility Closing
Date;
(c) the Borrower is in compliance with the covenant set forth in Section 7.1 of
the Credit Agreement determined on a pro forma basis as of the date hereof and
the last day of the most recent fiscal quarter for which financial statements
have been delivered under the Credit Agreement, in each case, as if the
Revolving Credit Commitment Increase had been outstanding on the last day of
such fiscal quarter for testing compliance therewith;
(d) each Loan Party has the corporate power and authority, and the legal right,
to make, deliver and perform this Agreement and the other Loan Documents as
modified hereby. Each Loan Party has taken all necessary corporate action to
authorize the execution, delivery and performance of this Agreement. No consent
or authorization of, filing with, notice to or other act by or in respect of,
any Governmental Authority or any other Person is required in connection with
the execution, delivery, performance, validity or enforceability of this
Agreement, except for such as have been obtained or made and are in full force
and effect and filings in respect hereof required under the Exchange Act. This
Agreement has been duly executed and delivered on behalf of each Loan Party.
This Agreement constitutes, and each other Loan Document as modified hereby
constitutes, a legal, valid and binding obligation of each Loan Party that is a
party hereto or thereto, enforceable against each such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law);

 

2



--------------------------------------------------------------------------------



 



(e) the execution, delivery and performance of this Agreement and the other Loan
Documents as modified hereby will not violate any Requirement of Law or any
material Contractual Obligation of the Borrower or any of its Subsidiaries and
will not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such material Contractual Obligation (other than the Liens created by the
Security Documents);
(f) after giving effect to the Revolving Credit Commitment Increase, the
aggregate amount of the Incremental Term Loans and the Revolving Credit
Commitment Increases (as defined in the Credit Agreement) does not exceed
$200,000,000; and
(g) there are no outstanding L/C Obligations as of the Incremental Facility
Closing Date.
SECTION 4. Conditions. This Agreement shall become effective as of the first
date (the “Incremental Facility Closing Date”) when each of the following
conditions shall have been satisfied:
(a) the Administrative Agent shall have received from the Borrower, each
Subsidiary Guarantor, each Additional Lender and the Administrative Agent an
executed counterpart hereof or other written confirmation (in form satisfactory
to the Administrative Agent) that such party has signed a counterpart hereof;
(b) the representations and warranties set forth in clauses (a) and (b) of
Section 3 above shall be true and correct as of the date hereof;
(c) the Administrative Agent shall have received a certificate, dated the
Incremental Facility Closing Date and signed by a Responsible Officer,
confirming the accuracy of the representations and warranties set forth in
Section 3 above;
(d) the Borrower shall have paid to each Additional Lender, for its own account,
a fee as separately agreed in writing between the Borrower and such Additional
Lender;
(e) any fees and expenses owing by the Borrower to the Administrative Agent (or
its affiliates) in connection herewith and invoiced to the Borrower in
reasonable detail prior to the date hereof shall have been paid in full;
(f) the Administrative Agent shall have received such certificates, resolutions
or other documents of the Loan Parties as the Administrative Agent may
reasonably require in connection herewith, including all documents and
certificates it may reasonably request relating to (i) the organization,
existence and good standing of each Loan Party, (ii) the corporate or other
authority for and validity of this Agreement and (iii) the incumbency of the
officers of each Loan Party executing this Agreement, and other matters relevant
hereto, all in form and substance reasonably satisfactory to the Administrative
Agent and the Additional Lenders;

 

3



--------------------------------------------------------------------------------



 



(g) the Administrative Agent shall have received a written opinion of Jones Day,
counsel to the Borrower and its Subsidiaries, dated as of the date hereof, in
form and substance reasonably satisfactory to the Administrative Agent and the
Additional Lenders; and
(h) the Additional Lenders shall have received, sufficiently in advance of the
Incremental Facility Closing Date, all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the United States PATRIOT Act.
SECTION 5. Acknowledgment of Additional Lenders. Each Additional Lender
expressly acknowledges that neither any of the Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Additional Lender. Each
Additional Lender represents to the Agents that it has, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to provide its Revolving Credit Commitment hereunder and enter
into this Agreement. Each Additional Lender also represents that it will,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under the Credit Agreement and the other Loan Documents, and
to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Each Additional
Lender hereby (i) confirms that it has received a copy of the Credit Agreement
and each other Loan Document (including Amendment No. 3 to Credit Agreement
dated as of July 27, 2010) and such other documents and information as it deems
appropriate to make its decision to enter into this Agreement, (ii) agrees that
it shall be bound by the terms of the Credit Agreement as a Revolving Credit
Lender thereunder and that it will perform in accordance with their terms all of
the obligations which by the terms of the Loan Documents are required to be
performed by it as a Revolving Credit Lender, (iii) irrevocably designates and
appoints the Agents as the agents of such Additional Lender under the Credit
Agreement and the other Loan Documents, and each Additional Lender irrevocably
authorizes each Agent, in such capacity, to take such action on its behalf under
the provisions of the Credit Agreement and the other Loan Documents and to
exercise such powers and perform such duties as are delegated to such Agent by
the terms of the Credit Agreement and the other Loan Documents, together with
such other powers as are reasonably incidental thereto and (iv) specifies as its
lending office and address for notices the offices set forth on the
Administrative Questionnaire provided by it to the Administrative Agent.
SECTION 6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

4



--------------------------------------------------------------------------------



 



SECTION 7. Confirmation of Guaranties and Security Interests. By signing this
Agreement, each Loan Party hereby confirms that (i) the obligations of the Loan
Parties under the Credit Agreement as modified hereby (including with respect to
the Revolving Credit Commitment Increase and any Loans or other extensions of
credit made thereunder) and the other Loan Documents (x) are entitled to the
benefits of the guarantees and the security interests set forth or created in
the Guarantee and Collateral Agreement and the other Loan Documents and (y)
constitute Obligations and (ii) notwithstanding the effectiveness of the terms
hereof, the Guarantee and Collateral Agreement and the other Loan Documents are,
and shall continue to be, in full force and effect and are hereby ratified and
confirmed in all respects. Each Loan Party ratifies and confirms that all Liens
granted, conveyed, or assigned to any Agent by such Person pursuant to each Loan
Document to which it is a party remain in full force and effect, are not
released or reduced, and continue to secure full payment and performance of the
Obligations as increased hereby.
SECTION 8. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
SECTION 9. Miscellaneous. This Agreement shall constitute a Loan Document for
all purposes of the Credit Agreement. The Borrower shall pay all reasonable
fees, costs and expenses of the Administrative Agent incurred in connection with
the negotiation, preparation and execution of this Agreement and the
transactions contemplated hereby.

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

            VERINT SYSTEMS INC., as Borrower
      By:   /s/ Douglas Robinson         Name:   Douglas Robinson       
Title:   Chief Financial Officer   

            SUBSIDIARY GUARANTORS

VERINT VIDEO SOLUTIONS INC.
VERINT AMERICAS INC.
(f/k/a Witness Systems, Inc.)
VERINT WITNESS SYSTEMS LLC
(f/k/a Witness Systems, LLC)
VERINT BLUE PUMPKIN SOFTWARE
LLC (f/k/a Blue Pumpkin Software, LLC)
      By:   /s/ Douglas Robinson         Name:   Douglas Robinson       
Title:   Treasurer   

            ADMINISTRATIVE AGENT

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Administrative Agent
      By:   /s/ Jay Chall         Name:   Jay Chall        Title:   Director   
        By:   /s/ Christopher Reo Day         Name:   Christopher Reo Day       
Title:   Associate     

 

 



--------------------------------------------------------------------------------



 



            ADDITIONAL LENDER

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Additional Lender
      By:   /s/ Karl Studer         Name:   Karl Studer        Title:  
Director            By:   /s/ Christopher Reo Day         Name:   Christopher
Reo Day        Title:   Associate   

 

 



--------------------------------------------------------------------------------



 



         

            ADDITIONAL LENDER

ROYAL BANK OF CANADA, as an
Additional Lender
      By:   /s/ Mark Gronich         Name:   Mark Gronich        Title:  
Authorized Signatory   

 

 



--------------------------------------------------------------------------------



 



         

            ADDITIONAL LENDER

MORGAN STANLEY SENIOR FUNDING, INC.,
as an Additional Lender
      By:   /s/ Michael Monk         Name:   Michael Monk        Title:   Vice
President   

 

 



--------------------------------------------------------------------------------



 



         

ANNEX A
Revolving Credit Commitments

          Revolving Credit Lender   Revolving Credit Commitment  
Credit Suisse AG, Cayman Islands Branch
  $ 25,000,000  
Royal Bank of Canada
  $ 25,000,000  
Morgan Stanley Senior Funding, Inc.
  $ 15,000,000  
Deutsche Bank Trust Company Americas
  $ 10,000,000  

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Notice Requesting Revolving Credit Commitment Increase
Credit Suisse
as Administrative Agent
One Madison Avenue
New York, New York 10010
Attention: Agency Manager
Telecopy: 212-322-2291
July 30, 2010
Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of May 25, 2007 (as
heretofore amended or modified, the “Credit Agreement”) among Verint Systems
Inc., a Delaware corporation (the “Borrower”), the Lenders from time to time
party thereto, and Credit Suisse AG, Cayman Islands Branch as Administrative
Agent (the “Administrative Agent”). Terms defined in the Credit Agreement and
not otherwise defined herein have the meaning given such terms in the Credit
Agreement.
Pursuant to Section 2.24 of the Credit Agreement, the Borrower hereby requests
an increase in the amount of the Revolving Credit Commitments to $75,000,000 on
the terms applicable to Revolving Credit Commitments set forth in the Credit
Agreement.

            VERINT SYSTEMS INC.
      By:   /s/ Douglas Robinson         Name:   Douglas Robinson       
Title:   Chief Financial Officer     

 

 